DETAILED ACTION

Election of Species – Lack of Unity
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are as follows: 
Disease to be Treated: Applicant must elect a specific disease to be treated, e.g. as of claims 31-33.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant is required to elect a single condition or disease to be treated or improved by the method, wherein a single disease refers to a specific condition (e.g. Hodgkin’s Lymphoma) and not to a generalized election (e.g. cancer). The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.” Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: each disease lacks a special technical feature in view of Kislev et al. (US 2008/0045865 A1). Kislev et al. (hereafter referred to as Kislev) is drawn to nanoparticle mediated ultrasound therapy, as of Kislev, title, abstract, and figure in abstract, reproduced below with annotation by the examiner.

    PNG
    media_image1.png
    514
    704
    media_image1.png
    Greyscale

Kislev teaches the following method as of page 19, left column, claim 90 of Kislev, reproduced below.

    PNG
    media_image2.png
    280
    466
    media_image2.png
    Greyscale

As to the required intensity of claim 16, Kislev teaches an intensity (i.e. peak power level) of ultrasound in the following range.

    PNG
    media_image3.png
    128
    467
    media_image3.png
    Greyscale

As such, Kislev is understood to teach low intensity ultrasound.
Additionally, the examiner notes that while hyperthermia is generally a known modality of treatment for solid tumors as it heats the surrounding tissue and either kills the tumor or signals to the immune system that the tumor should be killed. However, it is unclear how hyperthermia can be used for treating diseases that are not localized to one area of the body. The skilled artisan would not have expected that hyperthermic methods that can heat a specific area of the body would have been useful to have treated diseases not localized to a specific area of the body such as anemia or blood cancers.
As such, the different species not share a special technical feature with each other. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between the different species of diseases is broken.

Traversal Information (Species)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Rejoinder Information
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
In the event of rejoinder, the rejoined claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Additional Cited Prior Art
The examiner notes the following additional cited prior art reference as potentially relevant to examination of the instant application.
Chen Reference: As an additional relevant reference, the examiner cites Chen et al. (Nanoscale, Vol. 8, 2016, pages 12648-12657), which was published on 3 February 2016. Chen et al. (hereafter referred to as Chen) is drawn to a nanocarrier for enhancing ultrasound hyperthermia, as of Chen, page 12648, title. The nanocarrier of Chen includes iron oxide and has the following structure, as of Chen, page 12649, Scheme 1, reproduced below.

    PNG
    media_image4.png
    820
    1237
    media_image4.png
    Greyscale

Chen teaches low intensity ultrasound, as of Chen, page 12648, right column, relevant text reproduced below.

    PNG
    media_image5.png
    183
    771
    media_image5.png
    Greyscale

As such, Chen appears to combine low intensity ultrasound with the use of an iron oxide containing nanocarrier in order to achieve hyperthermia for treating a tumor, as Chen teaches treating a tumor on the last sentence of the abstract.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612